
	
		I
		111th CONGRESS
		1st Session
		H. R. 1701
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2009
			Mr. Jones (for
			 himself and Mr. Taylor) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to direct the
		  Secretary of Defense to establish a special review board for certain former
		  members of the Armed Forces with post-traumatic stress disorder or a traumatic
		  brain injury, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 PTSD/TBI Guaranteed Review For Heroes
			 Act.
		2.Special review
			 board
			(a)In
			 generalChapter 79 of title
			 10, United States Code, is amended by inserting after section 1553 the
			 following new section:
				
					1553a.Special
				review board for former members with post-traumatic stress disorder or
				traumatic brain injury
						(a)Establishment(1)The Secretary of Defense shall establish
				within the Office of the Secretary of Defense a board of review to review the
				discharge or dismissal (other than a discharge or dismissal by sentence of a
				general court-martial) of a covered individual. The board shall be known as the
				special review board.
							(2)The special review board shall
				consist of not fewer than five members, at least one of whom shall be a health
				care professional from a field of medicine relevant to the matter being
				reviewed.
							(b)Review(1)Upon the request of a covered individual,
				Member of Congress, or the surviving spouse, next of kin, or legal
				representative of a covered individual, the special review board may review the
				discharge or dismissal of the individual. A request for review shall be made
				not later than 15 years after the discharge or dismissal.
							(2)The review by the special review board
				under paragraph (1) shall be based on—
								(A)the records of the Armed Force
				concerned, including an evaluation of the actions of the covered individual
				before and after a deployment in support of a contingency operation;
								(B)the treatment or lack of treatment
				received by the covered individual for post-traumatic stress disorder or
				traumatic brain injury; and
								(C)such other evidence as may be
				presented to the board.
								(3)A
				covered individual who requests a review under this section may appear before
				the board in person or by counsel or an accredited representative of an
				organization recognized by the Secretary of Veterans Affairs under chapter 59
				of title 38.
							(4)If the special review board reviews
				the discharge or dismissal of a covered individual, a service review agency may
				not review such discharge or dismissal.
							(5)If a Member of Congress requests the review
				of a covered individual under paragraph (1) and the special review board denies
				such request or does not change the discharge or dismissal of such individual
				under subsection (c), the special review board shall notify such Member of
				Congress of the decision and the rationale for such decision.
							(c)ActionsAs the result of a review of a covered
				individual under subsection (b), the special review board may change the
				discharge or dismissal of the individual to honorable.
						(d)Correction of
				RecordsThe Secretary
				concerned shall correct the military records of a covered individual in
				accordance with a change made by the special review board under subsection (c).
						(e)Regulations(1)This section shall be carried out in
				accordance with regulations prescribed by the Secretary of Defense.
							(2)The regulations under paragraph (1) shall
				specify reasonable deadlines for the performance of reviews required by this
				section.
							(f)DefinitionsIn this section:
							(1)The term
				covered individual means a former member of the Armed Forces
				who—
								(A)was deployed in
				support of a contingency operation;
								(B)was discharged or dismissed from the Armed
				Forces under a general or other than honorable condition; and
								(C)has been diagnosed
				by a health care professional with post-traumatic stress disorder or a
				traumatic brain injury.
								(2)The term health care
				professional means a physician, clinical psychologist, or
				psychiatrist.
							(3)The term
				Member of Congress has the meaning given that term in section
				1130(d)(1) of this title.
							(4)The term service review agency
				has the meaning given that term in section 1559(c) of this title.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 79 of
			 title 10, United States Code, is amended by inserting after the item relating
			 to section 1553 the following new item:
				
					
						1553a. Special review board for members
				with post-traumatic stress disorder or traumatic brain
				injury.
					
					.
			3.Examination and
			 evaluation of members with post-traumatic stress disorder or traumatic brain
			 injury
			(a)Referral to
			 physical evaluation board; limits on separationSection 1145(a)(4) of title 10, United
			 States Code, is amended by adding at the end the following new
			 subparagraph:
				
					(C)If a physician, clinical psychologist,
				psychiatrist, or other appropriate health care professional determines in an
				examination under this paragraph that a member who was deployed in support of a
				contingency operation has (or may have) post-traumatic stress disorder or a
				traumatic brain injury, the Secretary concerned—
						(1)shall refer the
				member for evaluation by a physical evaluation board under section 1222 of this
				title; and
						(2)may not separate
				the member from an Armed Force until the Secretary considers the results of the
				evaluation as provided in subsection (d) of such
				section.
						.
			(b)Evaluation by
			 physical evaluation boardSection 1222 of title 10, United States
			 Code, is amended by adding at the end the following new subsection:
				
					(d)Evaluation for
				post-traumatic stress disorder or traumatic brain injuryWith respect to a member who is referred
				under section 1145(a)(4)(C) of this title to a physical evaluation board for
				evaluation—
						(1)if the board determines that the member is
				unfit to perform the duties of the member’s office, grade, rank, or rating
				because of post-traumatic stress disorder or traumatic brain injury, the
				Secretary concerned shall retire or separate the member pursuant to this
				chapter; and
						(2)if the board determines that the member is
				fit to perform the duties of the member’s office, grade, rank, or rating, the
				Secretary concerned shall take into account the findings of the board in the
				course of any separation of the member from an Armed
				Force.
						.
			
